DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 8-14 are pending.
Claims 1-5 and 8-14 are allowed.
Claims 6, 7 and 15 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2021 was considered by the examiner.   It is noted that this IDS includes the same references submitted in the IDS dated March 10, 2021, with the exception that an English translation of Zhurnal Vsesoyuznogo Khimicheskogo Obshchestva im. D. I. Mendeleeva,1981,26(1),108-9 is now included.
 
Allowable Subject Matter 
Claims 1-5 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or fairly suggest a 3-methylthiopropionaldehyde formation process that adjusts the stoichiometry of methyl mercaptan to acrolein by supplying or forming 1,3-bis(methylthio)-1-propanol as described in claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699